MEMORANDUM **
Bernard Kessler appeals pro se from the district court’s order denying his motions for preliminary injunctions. Kessler’s appeal is moot because Kessler only appeals the preliminary injunction decisions in an action the district court has entirely dismissed through entry of final judgment. See Taylor v. United States, 181 F.3d 1017,1022-23 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.